Citation Nr: 0716876	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for pain of multiple 
joints due to undiagnosed illness, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Indianapolis, Indiana.


FINDING OF FACT

The evidence indicates the veteran's service-connected pain 
of multiple joints due to undiagnosed illness is manifested 
by occasional incapacitating episodes but by less than 
functional loss of motion of the affected joints.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for pain of multiple joints due to undiagnosed illness are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.71a, Diagnostic Code 
5003 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further, the United States Court of Appeals for Veterans 
Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

Prior to initial adjudication of his claim, the veteran was 
requested by letter to identify treatment for his service-
connected disability and afforded the opportunity to submit 
the records or authorize VA to obtain evidence on his behalf.  
In March 2004 he was informed by letter of the evidence 
required to show entitlement to an increased rating and of 
his and VA's respective duties for obtaining evidence.  While 
he was not informed of potential effective date criteria, 
this lack of notice is harmless error in light of the weight 
of the evidence being against his increased rating claim.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  See also March 2004 hearing 
notification letter.  The veteran indicated in April 2004 
correspondence there was no new evidence for VA to consider.  
Under these circumstances, the Board is satisfied the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Although additional notice was 
provided to the appellant after the initial adjudication, 
corrective notice was issued to which the veteran was 
afforded the opportunity to respond.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
lay statements submitted in support of appeal as well as 
post-service VA medical records, to include the report of the 
VA examination conducted in conjunction with his increased 
rating claim.  Private medical records have also been 
associated with the claims file but do not reference 
treatment for the claimed condition during the appeal period 
under consideration.  The veteran failed to report for his 
scheduled hearing and his request is therefore considered as 
withdrawn.

The Board has carefully reviewed the record and concludes the 
veteran has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Increased Rating Claim

Historically, service connection for undiagnosed illness 
manifested by joint pain was established effective November 
1994 and a 20 percent disability rating was assigned.  See 
February 1996 rating decision.  The veteran argues that his 
joint pain disability has worsened and therefore he is 
entitled to a higher disability rating.  The Board has 
reviewed all of the evidence in the veteran's claims file, 
with an emphasis on the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the instant claim.  

Regarding musculoskeletal disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  A part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The functional loss due to pain must be considered 
but a separate rating for just the complaints of pain is not 
required.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran is rated under Diagnostic Code 8850-5003.  Under 
this hyphenated rating code, Diagnostic Code 8850 signals an 
undiagnosed illness for a Persian Gulf War veteran most 
analogous to one of the musculoskeletal diseases found in 
VA's Rating Schedule.  As such, while the competent medical 
evidence fails to reveal evidence of degenerative joint 
disease, the veteran's undiagnosed illness manifested by 
complaints of multiple joint pain is rated as analogous to 
arthritis.  See 38 C.F.R. § 4.20 (2006).  Arthritis is rated 
on the basis of limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion of the involved joint or joints, a 
maximum 20 percent disability rating is warranted for 
arthritis with occasional incapacitating exacerbations and 
involving two or more major joints or two or more minor joint 
groups.  Id.

The veteran indicates that he continued to have increased 
pain, had to have his medications increased, and he could not 
run or walk any amount of distance.  See June 2003 notice of 
disagreement.  In June 2003, numerous lay statements were 
also received which chronicled the veteran's pain and 
discomfort, to include interfering with his ability to 
participate in activities a man of his age should be able to 
do.

A June 2002 VA treatment record indicates the veteran 
reported an overall pain level of 7 to 8 out of 10.  He 
denied swelling or warmth of his joints and he indicated he 
was able to sit and stand eight hours a day with positions 
changes.  He also walked two miles a day but could not run.  
He also indicated he had no trouble falling asleep but he 
occasionally would awake.  Upon examination, he had tight 
lumbar paraspinal but no vertebral process tenderness and his 
peripheral pulses were intact bilaterally.  The record 
contains an assessment of multiple joint aches with leg 
cramps and while the veteran declined starting water 
exercises, physical therapy for his back was ordered.  But 
see August 2002 VA medical record (veteran's physical therapy 
cancelled due to his failure to report for scheduled 
appointments).

The February 2003 VA examination report reflects the veteran 
denied any low back pain but complained of aching of his 
lower legs.  The report contains an assessment of non-
specific lower limb pain with normal joint examination and no 
neurologic deficits.  The report shows that he had no 
inflammation of the joints and had essentially full range of 
motion of the neck, shoulders, and elbows.  He also had 
essentially no demonstrated limitation of motion of the hips, 
knees or spine and the report does not indicate that he had 
pain with motion.  See 38 C.F.R. § 4.71a, Plates I, II, V 
(2006).  While the record, through lay testimony by the 
veteran and various friends and family, indicates the veteran 
had functional limitations such as with endurance associated 
with his service-connected undiagnosed illness manifested by 
joint pain, the objective evidence is not indicative of 
disabling pathology that results in separately ratable 
functional limitation of the affected joints.  See also 
38 C.F.R. § 4.14 (2006).  In the absence of such functional 
limitations, his disability is appropriately evaluated based 
on occasional incapacitating exacerbations involving two or 
more major joints or two or more minor joint groups.  As 
indicated above, a 20 percent disability rating is the 
maximum disability rating warranted for occasional 
incapacitating exacerbations.  Accordingly, his disability 
picture does not more closely approximate the criteria for a 
disability rating in excess of 20 percent.

In short, the weight of the evidence is against the veteran's 
increased rating claim and this appeal is denied.  While the 
veteran argues that his joint pain is such that he has not 
qualified for promotions as a police officer, the evidence of 
record does not reveal an unusual or exceptional disability 
picture that renders impracticable application of the rating 
schedule.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
such, the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) is not warranted.  


ORDER

An evaluation in excess of 20 percent for pain of multiple 
joints due to undiagnosed illness is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


